292 U.S. 608
54 S. Ct. 778
78 L. Ed. 1469
Georgia ROBERTS, by her next friend, Margaret H.  Roberts, et al., appellants,v.WASHINGTON TRUST COMPANY.*
No. 975.
Supreme Court of the United States
May 14, 1934

Mr. Robert H. Locke, of Philadelphia, Pa., for appellants.
For opinion below, see 313 Pa. 584, 170 A. 291.
PER CURIAM.


1
The motion of the appellee to dismiss the appeal herein is granted, and the appeal is dismissed for the want of jurisdiction. Section 237(a) Judicial Code as amended by the Act of February 13, 1925 (43 Stat. 936, 937, 28 USCA § 344(a). Treating the papers whereon the appeal was allowed as a petition for writ of certiorari, as required by section 237(c) Judicial Code as amended (43 Stat. 936, 938, 28 USCA § 344(c), certiorari is denied.



*
 Rehearing denied 292 U.S. 613, 54 S. Ct. 857, 78 L. Ed.